RIVKIND, LEONARD, Associate Judge.
This is the third appearance of this class action.1 Following receipt of the opinion and mandate rendered by this court in the second appeal, the trial judge entered a final judgment ordering a rebate of illegally collected taxes according to a plan of rebate. Appellants complain that the trial judge refused to allow appellants an opportunity to submit evidence of good faith in accordance with Gulesian v. Dade County School Board, 281 So.2d 325 (Fla.1973). However, appellants had the opportunity to present evidence on the issue of good faith at the first evidentiary hearing prior to the last appeal. Appellants seek “two bites at the apple.” The trial judge, by entering the final judgment, correctly concluded that this court’s prior opinion neither contemplated nor authorized a second evidentiary hearing. Our prior opinion found that there was no evidence of good faith as required by Gulesian. Ergo, the final judgment of the trial court complied with the decision and mandate of this court. Somewhere the curtain must ring down on litigation.
AFFIRMED.
LETTS and MOORE, JJ., concur.

. Coe v. Broward County, 327 So.2d 69 (Fla. 4th DCA 1976), affirmed, 341 So.2d 762 (Fla.1977). Coe v. Broward County, 358 So.2d 214 (Fla. 4th DCA 1978).